DETAILED ACTION
This Office action is in reply to correspondence filed 17 June 2022 in regard to application no. 16/874,154.  Claims 1-29 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, certain claims were objected to, claims were rejected under 35 U.S.C. § 112(a) for want of written description, § 101 as being directed to an abstract idea without significantly more (and in some cases for not being directed to a statutory category), and § 103 based on various combinations of Li et al., Brandmaier et al., Kompalli, Badawy et al. and Guo et al.
The applicant’s amendment is sufficient per se to render moot the objections previously raised and to overcome the “statutory category” rejection, and these are withdrawn.  In regard to § 112(a), the Examiner has fully considered the applicant’s arguments and finds them persuasive; further, the claims now make it clear that the decision whether or not to consider a vehicle a total loss is made by a majority “vote” of the nodes.  The rejection is withdrawn.
In regard to § 101, the fact that multiple recurrent neural networks independently make a binary decision (whether or not to consider a vehicle a total loss) and then a majority of the decisions is what controls the claimed process’ final decision goes beyond generally linking the previously-construed abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims are no longer directed to an abstract idea as they integrate it into a practical application, and the rejection is withdrawn.
In regard to § 103 and the state of the art just prior to the filing of the claimed invention, and in addition to the prior art previously made of record, Srinivasan et al. (U.S. Publication No. 2020/0074559) disclose a system for computing infrastructure damage [title] that determines a “coverage amount associated with total loss” of a “property”, [claim 11] but this has nothing at all to do with automobile insurance, nor is any video analyzed.
Hillen (U.S. Publication No. 2019/0313963) discloses a system for detecting features in dental images [title] in which a “majority vote among [] system members is used” to “determine an overall prediction result”, [0034] and uses a different type of neural network than the one claimed here (it uses a CNN), but it is difficult to imagine that one working in the field of automobile collision claim adjustment would think to look at what inventors were doing at the time in the dental-imaging field, such that any combination of Hiller with other references might be thought obvious.
In any event, none of these, alone or combined, teach every limitation of the present invention as now claimed, and specifically the majority of RNN nodes determining whether or not to declare a vehicle a total loss, in combination with the other features of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694